Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 1 of 34 PageID 4392




                               EXHIBIT “E”
       Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 2 of 34 PageID 4393
AO 133       (Rev. 12/09) Bill of Costs


                                                 UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                        Middle District
                                                                    __________ DistrictofofFlorida
                                                                                            __________

        PAOLA CANAS, LINA POSADA, JESSICA                                                        )
         BURCIAGA, JAIME EDMONDSON, et al                                                        )
                                          v.                                                     )         Case No.: 3:16-CV-00393-TJC-JRK
           FLASH DANCERS, INC. and M.T.                                                          )
        PRODUCTIONS IN JACKSONVILLE, INC.                                                        )

                                                                                 BILL OF COSTS
Judgment having been entered in the above entitled action on                                         08/05/2019                  against          DEFENDANTS                             ,
                                                                                                            Date
the Clerk is requested to tax the following as costs:

Fees of the Clerk . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           $               800.00

Fees for service of summons and subpoena . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                            766.92

Fees for printed or electronically recorded transcripts necessarily obtained for use in the case . . . . . .                                                                7,349.70

Fees and disbursements for printing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 1,874.93
                                                                                                                                                                           22,921.50
                                                                                                                                                                           11,469.61
Fees for witnesses (itemize on page two) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Docket fees under 28 U.S.C. 1923 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Costs as shown on Mandate of Court of Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of court-appointed experts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 . . . . .
Other costs (please itemize) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     13,611.00

                                                                                                                                               TOTAL            $         47,324.05
                                                                                                                                                                          35,872.16

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                        Declaration
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:
         ’          Electronic service                                    ’         First class mail, postage prepaid
         ’          Other:
             s/ Attorney:
                          Name of Attorney: Ludmila Khomiak
For:                                                                Plaintiffs                                                                       Date:          08/19/2019
                                                             Name of Claiming Party

                                                                                   Taxation of Costs
Costs are taxed in the amount of                                                                                                                         and included in the judgment.

                                                                                  By:
                           Clerk of Court                                                                       Deputy Clerk                                             Date
     Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 3 of 34 PageID 4394
AO 133 (Rev. 12/09) Bill of Costs


                                     UNITED STATES DISTRICT COURT
                                    Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                     ATTENDANCE           SUBSISTENCE            MILEAGE
                                                                                                                                        Total Cost
           NAME , CITY AND STATE OF RESIDENCE                                   Total               Total                Total         Each Witness
                                                                     Days       Cost      Days      Cost      Miles      Cost

 Stephen Chamberlin
 Miami, Florida
                                                                         1     40.00          1    124.41       698     404.84               $569.25


 Martin Buncher
 Rancho Santa Fe, California
                                                                         1     40.00          2    388.24     4,712     2,732.96          $3,161.20


 Shawn Hopper
                                                                         1     40.00                            400     232.00               $272.00
 New Port Richey, Florida

 Malu Lund
                                                                         1     40.00          1    181.47     4,822     2,802.56          $3,024.03
 Los Angeles, California

 Paola Canas
                                                                         1     40.00          2    362.94       698     404.84               $807.78
 Miami, Florida

 Sara Underwood
                                                                         1     40.00          1    181.47     5,886     3,413.88          $3,635.35
 Portland, Oregon

                        Continued on next page                                                                      TOTAL                $11,469.61


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
  “Sec. 1924. Verification of bill of costs.”
      “Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily performed.”

  See also Section 1920 of Title 28, which reads in part as follows:
      “A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  Costs Other than Attorneys’ Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

      When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise expire under Rule 6(a).
  RULE 58(e)
  Cost or Fee Awards:
       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
     Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 4 of 34 PageID 4395
AO 133 (Rev. 12/09) Bill of Costs


                                     UNITED STATES DISTRICT COURT
                                    Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                     ATTENDANCE           SUBSISTENCE            MILEAGE
                                                                                                                                        Total Cost
           NAME , CITY AND STATE OF RESIDENCE                                   Total               Total                Total         Each Witness
                                                                     Days       Cost      Days      Cost      Miles      Cost

 Jamie Eason Middleton
 Houston, Texas                                                          1     40.00          2    510.15     1,740     1,009.20          $1,559.35


 Brooke Taylor Johnson
                                                                         1     40.00          1    181.47     4,822     2,802.56          $3,024.03
 Los Angeles, California

 Laurie Ann Young a/k/a Laurie Romeo
                                                                         1     40.00          3    680.20     4,820     2,795.60          $3,515.80
 Newport Beach, California

 Jessica Burciaga
                                                                         1     40.00          3    510.15     4,822     2,802.56          $3,352.71
 Los Angeles, California


                                                                                                                                                $0.00



                                                                                                                                                $0.00


                                                                                                                    TOTAL              $22,921.50
                                                                                                                                        $11,451.89


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
  “Sec. 1924. Verification of bill of costs.”
      “Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily performed.”

  See also Section 1920 of Title 28, which reads in part as follows:
      “A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  Costs Other than Attorneys’ Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

      When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise expire under Rule 6(a).
  RULE 58(e)
  Cost or Fee Awards:
       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
             Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 5 of 34 PageID 4396

                                                       PROVEST
                                               4520 SEEDLING CIRCLE
04/29/2016
                                               TAMPA, FL 33614-2400
                               Phone: 813-877-2844 Email: accounts_receivable@provest.us

I NVOI CE                                                              I NVOI CE NUMBER:                     4562699

     CUSTOMER                                               BILLING INFORMATION
    CASAS LAW FIRM, P.C.                                   FILE NUMBER:    FLASH DANCERS
    80 S.W. 8TH STREET                                     MAIN DEFENDANT: FLASH DANCERS, INC. D/B/A FLASH DANCERS
    SUITE 2000                                                             AND MICHAEL TOMKOVICH, ET AL
    MIAMI, FL 33130                                        PLAINTIFF:      PAOLA CANAS, LINA POSADA, JESSICA
    LUDMILA KHOMIAK                                                        BURCIAGA, JAIME EDMONDSON, AND ROSIE
                                                                           JONES
                                                           COUNTY:         DUVAL



STATUS DATE         DESCRIPTION                                                   TAX            CHARGE              TOTAL

FLASH DANCERS, I NC. D/B/A FLASH DANCERS
04/07/2016         ISSUE                                                       $0.00                $0.00              $0.00
04/08/2016          AWAITING SUMMONS TO REROUTE                                $0.00                $0.00              $0.00
04/11/2016          ATTEMPTING SERVICE - 1st Address                           $0.00               $45.00             $45.00
04/21/2016          SERVICE COMPLETE                                           $0.00                $0.00              $0.00

M I CHAEL TOM KOVI CH
04/07/2016          ISSUE                                                      $0.00                $0.00              $0.00
04/08/2016          AWAITING SUMMONS TO REROUTE                                $0.00                $0.00              $0.00
04/21/2016          ATTEMPTING SERVICE - 1st Address                           $0.00               $45.00             $45.00
04/21/2016          ATTEMPTING SERVICE - 2nd Address                           $0.00               $45.00             $45.00
04/21/2016          NON-SERVICE                                                $0.00                $0.00              $0.00
04/21/2016          SERVICE COMPLETE                                           $0.00                $0.00              $0.00


                                                                                        SUBTOTAL:                    $135.00
                                                                                        TOTAL EXTRA CHARGES:           $0.00
                                                                                        PREPAID:                       $0.00



                                                                                        TOTAL:                       $135.00




PLEASE REM I T PAYM ENT TO:
PROVEST LLC
PO BOX 919415
ORLANDO, FL 32891-9415
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 6 of 34 PageID 4397
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 7 of 34 PageID 4398
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 8 of 34 PageID 4399
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 9 of 34 PageID 4400
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 10 of 34 PageID 4401
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 11 of 34 PageID 4402
             Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 12 of 34 PageID 4403


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Claire Castle                                                                                                           Invoice #:              SD3868217
                       Casas Law Group                                                                                                     Invoice Date:                 8/10/2019
                       80 Southwest Eighth St
                       Ste 2000                                                                                                           Balance Due:                   $2,094.45
                       Miami, FL, 33130

          Case:             Paola Canas v. Flash Dances, Inc.
          Job #:            3451071 | Job Date: 7/5/2019 | Delivery: Normal
          Billing Atty: Ludmila Khomiak, Esquire Ms.
          Location:         Regus - London
                            1 Northumberland Avenue | Trafalgar Square
                            London WC2N 5BW 94105
          Sched Atty: Mila Khomiak Esq. | Casas Law Firm PC

                       Witness                    Description                                                    Units            Quantity               Price              Amount

                                                  Original with 1 Certified Transcript                           Page                150.00             $6.95             $1,042.50

                                                  Certified Transcript                                           Page                 59.00             $3.75               $221.25

                                                  Attendance Fee                                                    1                   1.00         $350.00                $350.00

                                                  Exhibits                                                    Per Page                18.00             $0.65                 $11.70

                                                  Litigation Package (all Electronic Files)                         1                   1.00           $55.00                 $55.00
                    Rosie Jones
                                                  Production & Processing                                           1                   1.00           $50.00                 $50.00

                                                  Conference Suite & Amenities                                      1                   1.00         $275.00                $275.00

                                                  Travel Expenses                                                   1                   1.00            $9.00                   $9.00

                                                  Veritext Exhibit Package (ACE)                               Package                  1.00           $45.00                 $45.00

                                                  Shipping & Handling                                          Package                  1.00           $35.00                 $35.00
               Notes:                                                                                                                        Invoice Total:               $2,094.45
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                $2,094.45
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            SD3868217
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3451071
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 8/10/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
49206
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $2,094.45
             Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 13 of 34 PageID 4404


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Mila Khomiak Esq.                                                                                                       Invoice #:              SD3871776
                       Casas Law Group                                                                                                     Invoice Date:                 7/29/2019
                       3801 N Capital of Texas Hwy
                       Suite E240, #445                                                                                                   Balance Due:                   $1,280.00
                       Austin, TX, 78746

          Case:             Canas v. Flash Dances
          Job #:            3452008 | Job Date: 7/8/2019 | Delivery: Normal
          Billing Atty: Mila Khomiak Esq.
          Location:         Veritext - Century City, CA
                            2049 Century Park East | Suite 2450
                            Century City, CA 90067
          Sched Atty: Mila Khomiak Esq. | Casas Law Firm PC

                       Witness                    Description                                                    Units            Quantity               Price              Amount

                                                  Original with 1 Certified Transcript                           Page                104.00             $6.20               $644.80

                                                  Attendance Fee - Per Session                                      1                   2.00           $75.00               $150.00

                                                  Surcharge - Extended Hours                                     Hour                   0.50           $95.00                 $47.50

                                                  Exhibits - Color                                            Per Page                13.00             $1.50                 $19.50

                                                  Exhibits                                                    Per Page                48.00             $0.65                 $31.20

                    Lina Posada                   Surcharge - Video Deposition                                   Page                104.00             $0.50                 $52.00

                                                  Litigation Package (all Electronic Files)                         1                   1.00           $55.00                 $55.00

                                                  Production & Processing                                           1                   1.00           $50.00                 $50.00

                                                  Veritext Exhibit Package (ACE)                               Package                  1.00           $45.00                 $45.00

                                                  Surcharge - Interpreted Deposition                             Page                   1.00         $150.00                $150.00

                                                  Shipping & Handling                                          Package                  1.00           $35.00                 $35.00
               Notes:                                                                                                                        Invoice Total:               $1,280.00
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                $1,280.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            SD3871776
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3452008
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/29/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
49206
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,280.00
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 14 of 34 PageID 4405
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 15 of 34 PageID 4406
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 16 of 34 PageID 4407
7/20/2019
       Case                                        Receipt 08/19/19 Page 17 of 34 PageID 4408
              3:16-cv-00393-TJC-JRK Document 119-5 Filed
                                           Print Receipt


 Order number: 1016624064840390
 Order date: 07/20/2019
 A confirmation of your order has been sent to ashley@thecasaslawfirm.com,
 mila@casaslawfirm.com

 Your payment information:
 VISA******8805

 Your order will be ready to pick up by 3:30 PM on Jul 20th, 2019 at 10400 San Jose Blvd,
 FL 32257
 You can reach the FedEx pickup location at (904) 288-8380

                                                                     Item Price Quantity Total



                                                                     $10.35     3       $31.05
              Multi Sheet
              03.01.17 Response to Subpoena - Jacksonville (1).pdf
              Save to My Online Documents

                                                               Promo Discount               $0.00
                                                                         Subtotal          $31.05
                                                                               Tax          $2.17
                                                                              Total        $33.22




                                                                                                    1/1
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 18 of 34 PageID 4409
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 19 of 34 PageID 4410
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 20 of 34 PageID 4411
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 21 of 34 PageID 4412
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 22 of 34 PageID 4413
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 23 of 34 PageID 4414
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 24 of 34 PageID 4415
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 25 of 34 PageID 4416
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 26 of 34 PageID 4417
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 27 of 34 PageID 4418
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 28 of 34 PageID 4419
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 29 of 34 PageID 4420
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 30 of 34 PageID 4421
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 31 of 34 PageID 4422
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 32 of 34 PageID 4423
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 33 of 34 PageID 4424
Case 3:16-cv-00393-TJC-JRK Document 119-5 Filed 08/19/19 Page 34 of 34 PageID 4425
